Citation Nr: 1143328	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a digestive disability (originally claimed as heartburn)

2.  Entitlement to an initial rating for an anxiety disorder in excess of 10 percent for the period from September 19, 2005 to January 21, 2010 and 30 percent thereafter. 

3.  Entitlement to an initial rating for a low back disorder in excess of 10 percent for the period from September 19, 2005 to January 20, 2010 and 20 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1998 to September 2005, with three months of previous active duty. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By that rating action, the RO, in part, denied service connection for heartburn.  The RO also awarded service connection for anxiety and low back and left shoulder disorders; initial 10 percent disability ratings were assigned, effective September 19, 2005---the date VA received the Veteran's original claim for VA compensation for these disabilities.  The Veteran appealed the RO's January 2006 rating action to the Board. 

In December 2009, the Board, in part, remanded the service connection and initial evaluation claims on appeal to the RO for additional development.  Specifically, to have the Veteran re-examined to determine the etiology of his digestive disorder and the current severity of his service-connected anxiety, low back and left shoulder disorders.  These examinations were performed in January 2010 and August 2011 (psychiatric examination only).  Copies of the above-cited examination reports have been associated with the claims files. 

By an August 2011 rating action, the RO assigned initial 30 and 20 percent disability ratings to the service-connected anxiety and low back disorder, effective January 22, 2010 and January 21, 2010--dates of VA examination reports reflecting an increase in severity of the above-cited service-connected disorders, respectively.  (See August 2011 rating action).  However, the Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993) (While a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).   Thus, the issues with respect to the above-cited service-connected disabilities remain on appeal and are listed as that reflected on the title page. 

Also developed for appellate consideration before the Board in December 2009, were the issues of entitlement to service connection for left ear hearing loss and bilateral tinnitus.  By an August 2011 rating action, the RO granted service connection for left ear hearing loss and bilateral tinnitus; initial noncompensable and 10 percent disability ratings were assigned, respectively, effective March 10, 2006--the date VA received the Veteran's initial claim for compensation for these disabilities.  The grants of service connection for left ear hearing loss and tinnitus represent a complete grant of the benefits sought on appeal.  Thus, the Board does not have jurisdiction over these issues. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal). 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Prior to further appellate review of the service connection and initial evaluation claims on appeal, the Board finds that they need to be remanded to the RO/AMC in order to obtain outstanding Social Security Administration (SSA) records. 

An August 2011 VA psychiatric examinant report reflects that the Veteran reported having been awarded SSA benefits for "[t]he same conditions for which he is service connected."  (See August 2011 VA psychiatric examination report, page (pg.) 1)).  Records pertaining to the veteran's award of SSA disability benefits have not been associated with the claims folders.   VA has a duty to obtain SSA records when they may be relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As the SSA records might contain evidence showing that the Veteran's digestive order is etiologically related to his period of military service and/or that his service-connected anxiety, low back and left shoulder disorders have increased in severity, especially in view of his statement to an August 2011 VA examiner that he is not currently "doing  anything," the RO should contact the SSA and obtain and associate with the claims files copies of his records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with those award letters  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable. 

2.  Thereafter, readjudicate the service connection and initial evaluation claims on appeal.  In readjudicating the initial evaluations on appeal, consideration should be given to the possibility of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

